Citation Nr: 0922488	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  00-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, claimed as 
secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvajbarone

INTRODUCTION

The Veteran had verified active duty from November 1964 to 
August 1969.  Service from July 1961 to November 1964 was 
reported.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction claimed as secondary to tobacco use.

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., in 
May 2001; a transcript of that hearing is associated with the 
claims file.  

In August 2001, the Board denied the Veteran's claim.  He 
appealed to the Court of Appeals for Veterans Claims (Court).  
In March 2003 the Court granted the Parties' Joint Motion, 
vacating the Board's decision and remanding the case to the 
Board.  After additional development, the Board again denied 
the Veteran's claim in September 2004.  The Veteran appealed 
to the Court, which in a December 2006 decision vacated the 
Board's decision and remanded the matter for adjudication 
consistent with its order.

The appeal was remanded in October 2007 for additional 
development of the record.  While the case was in appellate 
status, the RO granted service connection for nicotine 
dependence.  The remaining issue was returned to the Board 
for appellate consideration in June 2008.

In October 2008 the Board again remanded the appeal.  It has 
been returned for further appellate consideration.




FINDINGS OF FACT

1.  Coronary artery disease, hypertension, and heart disease 
were not manifest in service or within one year of separation 
and are unrelated to service.

2.  Coronary artery disease, hypertension, and heart disease 
are unrelated to the service-connected nicotine dependence.


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post myocardial 
infarction was not incurred or aggravated in service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Coronary artery disease, status post myocardial 
infarction is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  

The instant claim was received prior to the enactment of the 
VCAA.

An April 2004 letter discussed the evidence necessary to 
support a claim of entitlement to service connection and 
advised the Veteran to submit or identity evidence of chronic 
disability in service or evidence of continued treatment for 
symptoms since service.  He was asked to complete appropriate 
releases for any identified private provider.  He was also 
asked to identify providers of VA treatment.  The Veteran was 
told how VA would assist him in obtaining evidence supportive 
of his claim.  

A December 2007 letter discussed the evidence that remained 
outstanding.  The letter listed the types of evidence that 
might support the Veteran's claim.  The evidence of record 
was listed, and the Veteran was told how VA would assist him 
in obtaining further evidence.  This letter also advised the 
Veteran of the manner in which VA determines disability 
ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  In fact, in November 2001, the Veteran signed 
a statement acknowledging that he had been notified of the 
VCAA and accepted that he was responsible for providing 
information.  He stated that he had no further evidence.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Therefore, although the 
Veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that they were adequate.  They 
were performed by neutral, skilled physicians who accurately 
recited the Veteran's history and provided reasoned opinions 
based on careful review of the Veteran's history and clinical 
examinations.  The appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

A January 1964 service chest X-ray revealed that the Veteran 
had an essentially negative chest.  A chest X-ray in November 
1964 was also essentially negative.

On service evaluation in December 1968, the Veteran reported 
that he began having chest pains one year previously and that 
he had experienced none since.  He related that a week before 
the current evaluation, he changed a light bulb and got 
dyspneic and his arms felt like they were weights.  The 
Veteran stated that he was getting pains while sitting. They 
were in his apex and would last one minute.  Clinically, his 
pulse was 102 and his blood pressure was 140/85.  There was 
some tenderness over T3 and T4 to the left of the sternum as 
well as over the sternum.  There was no cardiomegaly or 
murmur.  An electrocardiogram was normal.  It was believed 
that the Veteran's pain was a mild inflammatory condition in 
the thoracic cage.

Later in December 1968, the Veteran was seen for headaches, 
nose bleeds, and chest pain.  Evaluation of his lungs 
revealed a few rales in the left lower lobe.  A chest X-ray 
was negative.  He was advised to stop smoking.

A service chest X-ray in May 1969 was within normal limits.

On service separation examination in August 1969, the 
Veteran's blood pressure was 110/82 and clinical evaluation 
of his chest, heart, and vascular system was normal.  A chest 
X-ray was essentially negative.  

A June 1992 private medical record indicates the Veteran was 
on no medication and that his weight was 215 and that his 
blood pressure was 130/84.  His vital signs were stable, his 
chest was clear, and his heart had regular rate and rhythm.

A September 1992 private medical record indicates that the 
Veteran's blood pressure was 150/88 and that his heart 
exhibited a regular rate and rhythm.

A January 1994 private medical record indicates that the 
Veteran complained of chest pains the day before with 
sweating and achy arms and back.  He was to be admitted to a 
hospital.

A February 1994 private medical record indicates that the 
Veteran was admitted to the hospital with stable angina.  
Myocardial infarction was ruled out.  A catheterization 
revealed a subtotal and a total occlusion of the proximal and 
mid left anterior descending.  Angioplasty was partially 
successful.  The impression was arteriosclerotic heart 
disease and stable angina.

A private medical record dated in August 1994 reflects an 
impression of coronary artery disease and chronic stable 
angina.

A May 1995 private medical record indicates that the Veteran 
quit smoking cigarettes in 1976.

In August 1997, the Veteran stated that he smoked 4 packs a 
day during active duty.  He stopped smoking in August 1966, 
resumed smoking in September 1966, tried to quit smoking in 
May 1970, resumed smoking again in June 1970, and went to be 
hypnotized in July 1976 to quit smoking.  He was able to stop 
his addiction through hypnosis.

In a September 1997 letter, F.B., M.D. reported that the 
Veteran was status post angioplasty in January 1994.  Dr. B. 
stated that based on information provided to him by the 
Veteran and his medical records, it is within the realm of 
medical possibility that the Veteran's current 
arteriosclerotic heart disease was initiated or at least 
perpetuated by his use of tobacco during his active service.  
It is within the realm of medical probability that the 
nicotine dependence was acquired in service.   Dr. B. stated 
that the Veteran's use of tobacco during service perpetuated 
his arteriosclerotic heart disease, which in turn caused his 
chronic angina.

The report of a June 1998 VA heart examination indicates that 
the Veteran had a history of arterial hypertension, 
recognized since 1992.  There had been no hospitalization 
secondary to hypertensive crisis.  The Veteran had a history 
of myocardial infarction in January 1994 and June 1995, with 
cardiac catheterization in January 1994, May 1994, and 
February 1995.  Angioplasties were undertaken in January 1994 
and June 1995, secondary to multivessel coronary artery 
disease.  The Veteran had a history of hypercholesterolemia, 
first discovered in 1994.  He had a history of diabetes since 
discovery two years prior to the examination.  The examiner 
noted a November 1994 private cardiac catheterization that 
revealed severe diffuse occlusion of the left anterior 
descending with total occlusion distally and a 40 percent 
stenosis of the obtuse marginal.  The Veteran reported that 
he started smoking in 1961 and quit in 1979.  The examiner 
noted that the Veteran had multiple risk factors for the 
predisposition to heart condition, such as gender, family 
history, arterial hypertension, obesity, diabetes mellitus, 
and nicotine or cigarette smoking.  The physician opined that 
it was more likely than not that some contribution to the 
current coronary artery disease came from cigarette smoking.  
It was noted that the Veteran stated that he was nicotine 
dependent while in the service and the examiner stated that 
that was a very unlikely question that he could not answer.  
The examiner opined that cigarette smoking in the Veteran 
would be a contribution to the other factors for coronary 
artery disease, if the Veteran started in active service in 
1964.  The diagnoses were coronary artery disease, ischemic 
heart disease, and status post myocardial infarction.

In January 2000, the Veteran reported that part of his 
service medical records were missing.  He stated that he knew 
of several sick calls to report chest pain and feeling dizzy.

During the hearing before the undersigned in May 2001, the 
Veteran indicated that he first began to have problems with 
his heart in 1994.  He indicated that he had been seen in 
service for heart palpitation in 1965, he thought, and had an 
abnormal electrocardiogram in service in about 1966.  He 
stated that he smoked until 1966 and attempted to quit 
smoking then.  He reported that he quit for approximately 30 
days and then started smoking again and found that he smoked 
twice as much when he started smoking again.  He thought he 
tried to quit in 1970 again. Then he began smoking again and 
was smoking quite heavily after that.  Before he quit, he was 
smoking 6 packs of cigarettes a day.  He had tried to quit on 
his own but he could not so his wife suggested hypnotism.  He 
went and had it done and it proved to be successful.  That 
was in 1976 he believed.  The Veteran indicated that during 
service in the 1960's, a doctor at the Great Lakes Hospital 
told him he should quit smoking and that he attempted to quit 
smoking around that time because he told him he had scar 
tissue on his heart.

A June 2004 VA cardiovascular examination report indicates 
that the extensive claims file was reviewed prior to 
dictation of the report.  The report notes that the Veteran 
presented for evaluation of cardiovascular disease and its 
possible relationship to smoking.  He began smoking in 
approximately June 1962 and was advised to quit in 1968.  He 
had some difficulty ceasing though eventually he was able to 
stop in July 1976.  Prior to his military career, he did not 
have any cardiovascular dysfunction.  In 1992, he presented 
with myocardial infarction and underwent catheterization with 
angioplasty and repeat coronary catheterization and 
angioplasty.  After examination, the impression was coronary 
artery disease.  The examiner opined that the Veteran's 
current extensive coronary artery disease arises equally from 
contributions related to essential hypertension and type II 
diabetes mellitus.  He stated that it was a matter of pure 
speculation as to whether 14-year use of tobacco occurring 
from 1962 until 1976 contributed to interval coronary artery 
disease.

An additional VA heart examination was carried out in March 
2008.  The examiner noted that the Veteran had been diagnosed 
with coronary artery disease in 1992, when he was admitted to 
a private hospital with chest pain and tachycardia.  He noted 
that at that time, the Veteran underwent catheterization 
which revealed coronary artery disease.  The Veteran reported 
that when he was in a car accident in 1969 he was told that 
he had high blood pressure.  He also reported a family 
history of heart problems.  The examiner observed that the 
Veteran had quit smoking in 1976, and that he had 
hypertension and hyperlipidemia.  He noted a history of 
several mild myocardial infarctions, in 1992, 1994, 1998, 
1999, 2002, and 2004.  He also noted that the Veteran had 
congestive heart failure, dating to 1994.  Upon examination, 
the diagnosis was coronary artery disease, status post 
inferior infarction on electrocardiogram.  The examiner 
concluded that coronary artery disease was not caused by or 
the result of nicotine dependence.  He stated that the risk 
of smoking causing coronary artery disease returned to a 
normal risk within one year of smoking.  He noted that the 
Veteran quit smoking in 1976 and that coronary artery disease 
was not evident until 1994.  He also noted that the Veteran 
had numerous other risk factors, such a hypertension, 
hyperlipidemia, and family history.

In September 2008 the Veteran's representative submitted to 
the Board the report of a private physician, R.B., M.D.  With 
respect to the Veteran's history, Dr. B. noted that the 
Veteran's coronary artery disease was first diagnosed in 1992 
with a myocardial infarction and that the Veteran had 
subsequent myocardial infarctions in 1994, 1998, 1990, 2002, 
and 2004.  He noted that the Veteran underwent left heart 
catheterization in 1992, 1994, 1998, 1999, and 2005, as well 
as multiple angioplasties.  He observed that the Veteran 
continued to experience chronic angina.  He noted that the 
Veteran's medical history included hyperlipidemia and 
noninsulin dependent diabetes.  He also noted prior nicotine 
dependence, indicating that the Veteran began smoking at age 
18 and continued for 16 years, smoking between four and six 
packs per day.  Following examination, Dr. B. diagnosed 
coronary artery disease starting in 1992, with multiple 
myocardial infarctions and angioplasties; hyperlipidemia not 
fully controlled; diabetes mellitus, noninsulin dependent; 
and nicotine dependence for 16 years between the ages of 16 
and 35, smoking between for to six packs per day.  Dr. B. 
indicated that there was little doubt that the excessive 
tobacco use in the late 1960s and 1970s initiate the 
atherosclerotic process.  He noted that the process may have 
taken a number of years to become critical but the level of 
nicotine and gasses from the excessive smoking clearly was a 
contributing factor.  He concluded that it would be difficult 
or impossible to state otherwise.  

The Board remanded the appeal for an additional examination 
to clarify the conflicting opinions of record.  Such 
examination was carried out in December 2008.  The examiner 
specifically stated that the Veteran's claims file was 
reviewed.  He noted that onset of the Veteran's coronary 
artery disease was in 1992, when he had a myocardial 
infarction.  He indicated that the Veteran's father had 
suffered from heart disease and a valve disorder.  He noted 
that the Veteran's diabetes mellitus was diagnosed about the 
same time as his initial myocardial infarction.  He also 
noted that hypertension was diagnosed in 1989 and that the 
Veteran had hyperlipidemia.  He indicated that the Veteran 
had a sedentary lifestyle and that he had been obese since 
the late 1980s.  With respect to the Veteran's smoking 
history, the examiner indicated that the Veteran smoked from 
1962 to 1976 and gradually increased to six packs per day for 
the final 10 years that he smoked.  Upon review of the 
record, interview of the Veteran, and physical examination, 
the examiner concluded that the Veteran's coronary artery 
disease was not caused by or the result of tobacco use in 
service.  He indicated that the Veteran had an established, 
well documented prior medical history of coronary artery 
disease with onset in 1992.  He acknowledged that the Veteran 
had been treated in service for chest pain, but that a 
cardiac examination was normal and the Veteran's symptoms 
were determined to be thoracic cage inflammation.  He noted 
that the Veteran's separation examination was silent for 
findings related to coronary artery disease.  He related that 
the Veteran smoked from age 18 in 1962 until he quit at age 
33 in 1976, an reiterated that coronary artery disease was 
diagnosed in 1992.  He stated that an extensive literature 
review of medical research and websites was conducted to 
clarify the issue, and that research established that 
initiation of smoking is influenced by psychosocial factors 
and aspects and that the Veteran made lifestyle choices in 
starting and stopping smoking.  He stated that the up-to-date 
research indicated that the benefits of quitting cigarette 
smoking were firmly established, that cardiac risks 
associated with smoking diminished relatively soon after 
smoking cessation and continued to fall with increasing 
length of time since quitting, and that similar benefits had 
been noted in patients with cardiovascular disease.  He 
pointed out that the Veteran had a 16 year gap between 
smoking cessation and the development of coronary artery 
disease, and that during that time the Veteran made other 
unhealthy lifestyle choices such as becoming sedentary and 
obese, developing other coronary artery disease risk factors 
such as hypertension, hyperlipidemia, and diabetes.  He also  
noted that upon discharge from service the Veteran weighed 
135 pounds and that his current weight was 203 pounds.  He 
concluded that Dr. B.'s opinion was anecdotal and was not 
supported by the latest clinical research findings.  He 
opined that there was no relationship between the Veteran's 
coronary artery disease onset and service, noting that the 
length of time between the Veteran's quitting and when he 
developed coronary artery disease was too long and that such 
a relationship was not supported in any research.  He 
concluded that the Veteran's other coronary artery disease 
risk factors as well as his family history were at the root 
of his heart disease.

Analysis

The Veteran maintains that his coronary artery disease is due 
to tobacco use in service.  He asserts that his coronary 
artery disease with caused by tobacco use resulting from 
nicotine dependence arising in service, or that his in-
service tobacco use caused his coronary artery disease, 
regardless of whether he was nicotine dependent at that time.

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed coronary artery disease is the 
result of participation in combat with the enemy.  Therefore, 
the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are 
not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
disorders such as arteriosclerosis and cardiovascular renal 
disease that have manifested to a compensable degree of 10 
percent or more within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully considered the evidence pertaining to this 
claim, the Board has concluded that service connection is not 
warranted for coronary artery disease.  In this regard, the 
Board notes the service records are essentially silent with 
respect to any diagnosis, complaint, or abnormal finding 
pertaining to the Veteran's cardiovascular health or any 
cardiovascular disease.  On discharge examination in August 
1969, clinical examination revealed a normal chest, heart, 
and vascular system.  A chest X-ray was essentially negative.  
His blood pressure was 110/82.  Although the Veteran reported 
a history of chest pain in December 1968 with more recent 
dyspnea and pain and a feeling of heavy arms, his blood 
pressure was 140/85.  At that time, there was no cardiomegaly 
and an ECG was normal.  It was determined that there was an 
inflammatory condition of the rib cage.  More recently, a VA 
examiner determined that the in-service manifestations were 
not indicative of cardiovascular disease.  The Veteran's 
testimony that he was told he had palpitations and an 
abnormal ECG is of little probative value as he does not 
establish the nature of the abnormality.  Regardless, far 
more probative are the interpretation of the 1969 ECG as such 
was rendered and interpreted by a professional provider.  The 
Board concludes that an interpretation by a professional is 
more probative than a non-specific statement by the Veteran.  
To the extent that the Veteran reported that he had been told 
that he had high blood pressure in 1969, again the Board 
finds that this statement is non-specific and does not 
establish the presence of hypertension.  See Note following 
38 C.F.R. § 4.104, Diagnostic Code 7101.

Having closely reviewed the record, the Board finds that 
service connection is not warranted for coronary artery 
disease.  In this regard, the Board acknowledges that there 
are opinions of record that support a relationship between 
the Veteran's tobacco use and coronary artery disease.  Dr. 
F.B. indicated that based on information provided to him by 
the Veteran and his medical records, it was within the realm 
of medical possibility that the Veteran's arteriosclerotic 
heart disease was initiated or perpetuated by his use of 
tobacco during his active service.  He also stated that it 
was within the realm of medical probability that the nicotine 
dependence was acquired in service.   He opined that the 
Veteran's use of tobacco during service perpetuated his 
arteriosclerotic heart disease, which in turn caused his 
chronic angina.  The Board notes, however, that to the extent 
that this opinion is phrased in terms of medical possibility 
and probability, it is intrinsically uncertain.  Because the 
Dr. B.'s statement is speculative, it has little probative 
value with respect to establishing the etiology of coronary 
artery disease in this case.  See Obert v. Brown, 5 Vet. App. 
30 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the Veteran's illness might have been caused 
by his wartime radiation exposure).  Furthermore, to the 
extent that he opines that smoking initiated or perpetuated 
arteriosclerotic heart disease, the physician points to no 
in-service manifestation of any cardiovascular disease.  Any 
opinion that the Veteran had arteriosclerotic heart disease 
during or prior to service is unsupported.  Far more 
probative are the normal findings during service, including a 
normal ECG and normal clinical findings at separation, as 
well as the VA examiner's opinion which is consistent with 
the in-service findings.

The June 1998 VA examiner indicated that the Veteran had 
multiple risk factors for coronary artery disease, cigarette 
smoking among them.  He opined that cigarette smoking would 
contribute to the other factors for coronary artery disease 
if the Veteran had started in 1964, as reported.  Notably, 
this examiner did not address the fact that the Veteran had 
stopped smoking many years prior to his diagnosis with 
coronary artery disease, reportedly in 1976.  This fact was 
more thoroughly considered by the subsequent VA examiners.

The Board observes that the June 2004 examiner concluded that 
coronary artery disease equally arose from contributions 
related to essential hypertension and diabetes mellitus.  He 
stated that it was a matter of pure speculation as to whether 
a 14-year history of tobacco use from 1962 to 1976 
contributed to interval coronary artery disease.  Moreover, 
the March 2008 VA examiner has opined that the Veteran's 
coronary artery disease is not related to tobacco dependence.  
Rather, he pointed out that the Veteran had numerous other 
risk factors and that the risk of smoking causing coronary 
artery disease returned to a normal risk within one year of 
smoking cessation.  These opinions included consideration of 
the service medical records, the Veteran's smoking history, 
and the findings of coronary artery disease in the 1990s.   
The examiners reviewed the claims files and discussed the 
relevant findings.  There is no indication that the VA 
examiners misstated any relevant fact.  Therefore, the Board 
finds these opinions to be of significant probative value.

The Board additionally notes that a more recently submitted 
examination report authored by a private physician also 
supports the Veteran's claim.  In his August 2008 examination 
report, Dr. R.B. stated that the process may have taken a 
number of years to become critical, but that the level of 
nicotine and gasses from excessive smoking was a contributive 
factor and it was difficult or impossible to state otherwise.

However, the December 2008 VA examiner specifically addressed 
Dr. R.B.'s opinion and stated that anecdotal and was not 
supported by the latest clinical research findings.  The 
December 2008 examiner stated that the up-to-date research 
indicated that the benefits of quitting cigarette smoking 
were firmly established, that cardiac risks associated with 
smoking diminished relatively soon after smoking cessation 
and continued to fall with increasing length of time since 
quitting, and that similar benefits had been noted in 
patients with cardiovascular disease.  He pointed out that 
the Veteran had a 16 year gap between smoking cessation and 
the development of coronary artery disease, and that during 
that time the Veteran made other unhealthy lifestyle choices 
such as becoming sedentary and obese, developing other 
coronary artery disease risk factors such as hypertension, 
hyperlipidemia, and diabetes.  He opined that there was no 
relationship between the Veteran's coronary artery disease 
onset and service, noting that the length of time between the 
Veteran's quitting and when he developed coronary artery 
disease was too long and that such a relationship was not 
supported in any research.  Rather, he stated that other risk 
factors were at the root of the Veteran's coronary artery 
disease.  The Board finds that this examination report is 
most probative of the question on appeal, as it specifically 
addressed the evidence of record.  The examiner reviewed the 
entire claims file, to include evidence supportive of the 
Veteran's claim.  He dismissed such evidence based upon his 
examination, interview of the Veteran, and extensive 
literature review.  The Board also notes that the private 
opinion seems to suggest a different legal standard for 
addressing a claim:  it is not possible to rule something 
out, therefore a relationship is established.  This is not 
the standard.  Rather, the standard requires that the 
Secretary give the benefit of the doubt to the claimant where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.103.  
Further, it is not error to favor the opinion of one expert 
over that of another when the Board provides reasons and 
bases.  In fact, it is the responsibility of the Board to 
assess the credibility and weight to be given to evidence.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board notes that the Veteran's representative has argued 
that the March 2008 VA examiner's opinion is incomplete as he 
did not provide an opinion regarding whether the Veteran's 
in-service tobacco use caused his coronary artery disease, 
regardless of whether he was nicotine dependent at the time.  
This examiner did conclude that the Veteran's coronary artery 
disease was not related to tobacco dependence.  However, he 
also elaborated that the Veteran had numerous other risk 
factors and that the risk of smoking causing coronary artery 
disease returned to a normal risk within one year of smoking 
cessation.  As such, he essentially explained that the 
Veteran's coronary artery disease was not related to tobacco 
use in service, but was due to a constellation of other risk 
factors present in the Veteran.  The December 2008 VA 
examination report contains similar conclusions.  The 
examiner clearly considered in-service smoking and the fact 
that there was a multi-year gap between smoking cessation and 
the onset of identified disease.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to service-connected 
disability.  Here, there is a conflict in the record.  
Competent professionals have attributed the onset of coronary 
artery disease to either an in-service onset or to the 
Veteran's history of smoking.  Others have determined that 
there is a post-service onset unrelated to a remote past 
history of smoking.  As explained in detail above, the 
medical opinions linking cardiovascular disease to either 
service or the Veteran's smoking history are unconvincing.  
The Board, in this case, finds that the negative evidence is 
far more probative as to etiology and onset, and 
preponderates against the claim.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  The more probative evidence establishes a 
remote onset of the Veteran's coronary artery disease and 
also establishes that it not related to the service-connected 
nicotine dependence.  Rather, two VA examiners have concluded 
that coronary artery disease is not related to tobacco use in 
service or to nicotine dependence stemming from service.  

In reaching this conclusion, the Board has considered the 
Veteran's assertions and those of his representative; 
however, the Board finds that the etiology of the coronary 
artery disease, first manifested many years after service, is 
far too complex a medical question to lend itself to the 
opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The Veteran has indicated that he reported to sick call 
during service for chest pain and dizziness.  The Board is 
aware that a layman is competent to report that he 
experienced symptoms.  However, the treatment records tend to 
establish a post service onset rather than an in-service 
onset.  The assertions of symptoms referable to coronary 
artery disease during service and thereafter are unsupported 
by contemporaneous records and are in conflict with post-
service treatment records which place initial post-service 
findings of coronary artery disease in the early 1990s, many 
years after service discharge.  Moreover, the record 
demonstrates that the Veteran's coronary artery disease is 
not related to his remote tobacco use or to nicotine 
dependence.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
coronary artery disease and there is no doubt to be resolved.




ORDER

Entitlement to service connection for coronary artery disease  
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


